EXHIBIT 10(a)

 
EXECUTION COPY
Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
License Agreement
Between
DUSA Pharmaceuticals INC.
and
River’s Edge Pharmaceuticals, LLC
Effective as of July 3, 2008

 



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
TABLE OF CONTENTS

              Page  
1. Definitions
    1  
 
       
2. Grant of Rights
    4  
 
       
3. Consideration
    5  
 
       
4. Payments And Reports
    5  
 
       
5. Manufacturing And Supply
    7  
 
       
6. Ownership; Patents
    7  
 
       
7. Regulatory Matters
    9  
 
       
8. Representations, Warranties and other Acknowledgements
    10  
 
       
9. Publication; Confidentiality
    11  
 
       
10. Indemnification; Insurance
    13  
 
       
11. Term; Termination
    15  
 
       
12. Force Majeure
    17  
 
       
13. Miscellaneous
    17  
 
       
Exhibit 1: Patent Rights
       

i



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
License Agreement
     This License Agreement, effective as of July 3, 2008 (the “Effective
Date”), is entered into by and between DUSA Pharmaceuticals, Inc. having offices
at 25 Upton Drive, Wilmington, Massachusetts 01887 (“DUSA”) and River’s Edge
Pharmaceuticals, LLC, having its principal offices at 5400 Laurel Springs
Parkway, Building 504, Suwanee, Georgia 30024 (“River’s Edge”).
Preliminary Statements
     WHEREAS, DUSA, together with its Affiliates (as defined below), owns and
has all right, title and interest in, the Licensed Product (as defined below).
     WHEREAS, DUSA and River’s Edge were parties in that certain lawsuit styled
DUSA Pharmaceuticals, Inc., et. al. v. River’s Edge Pharmaceuticals, LLC, Civil
Action No. 06-1843, in the United States District Court for the District of New
Jersey, alleging, among other things, that River’s Edge infringed DUSA’s Patent
No. 6,979,468;
     WHEREAS, DUSA and River’s Edge settled their dispute by entering into a
Settlement Agreement and Mutual Release dated October 28, 2007 (the “Settlement
Agreement”), a License Agreement for certain AVAR products and exhibits thereto
shall be referred to collectively as the “Settlement Documents”; and
     WHEREAS, the Parties (as defined below) believe it is in their mutual
interests to amend the Settlement Agreement and to enter into the First
Amendment to the Settlement Agreement (attached hereto) and to this License
Agreement and bind themselves as set forth herein;
     Now, Therefore, in consideration of the foregoing preliminary statements
and the mutual agreements and covenants set forth herein, the Parties hereby
agree as follows:
1. Definitions.
     As used in this Agreement, the following terms shall have the meanings set
forth in this Section 1 unless context clearly and unambiguously dictates
otherwise. Unless the context requires otherwise, references to the singular
include the plural and vice versa, and references to Sections, Exhibits and
Schedules are references to the sections, exhibits and schedules of this
Agreement.
          1.1 “Affiliate” shall mean, with respect to a Party, any entity
controlling, controlled by, or under common control with, such Party, for only
so long as such control exists. For these purposes, “control” shall refer to:
(i) the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract or otherwise, (ii) the ownership, directly or
indirectly, [C.I.] or more of the voting securities or other voting ownership
interest of an entity or (iii) the right to appoint or nominate [C.I.] or more
of the directors or managers of such entity.

- 1 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     1.2 “Agreement” shall mean this license agreement together with the
preliminary statements and all exhibits, schedules and attachments hereto.
     1.3 “Bankruptcy Code” shall have the meaning assigned to such term in
Section 11.7.
     1.4 “Breaching Party” shall have the meaning assigned to such term in
Section 11.2.
     1.5 “Confidential Information” shall have the meaning assigned to such term
in Section 9.2.
     1.6 “Cost of Goods” shall mean the actual cost to purchase the Licensed
Product from a Third Party, or to manufacture the Licensed Product in its own or
in an Affiliate’s facility, in finished form ready for sale. For clarity, Cost
of Goods does not include [C.I.], including, without limitation, [C.I.] or
[C.I.].
     1.7 “Cover”, “Covered” or “Covering” shall mean, in connection with a
Patent Right, claiming any idea, Know-How or Invention or describing same in the
specifications or the drawings of such Patent Right in a manner that it can be
made the subject matter of the patent claims of such Patent Right.
     1.8 “DUSA Know-How” shall mean all Know-How owned or controlled by DUSA or
its Affiliates as of the Effective Date which is reasonably necessary for the
manufacture, use, offer for sale, sale or importation of Licensed Product in the
Field. Notwithstanding anything herein to the contrary, DUSA Know-How shall
exclude: (i) DUSA patent rights relating to any product other than the Licensed
Product; and (ii) Know-How owned or controlled by DUSA or its Affiliates
relating to any product other than the Licensed Product.
     1.9 “DUSA Technology” shall mean, collectively, the Patent Rights and DUSA
Know-How.
     1.10 “Effective Date” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
     1.11 “Execution Date” shall mean, as it relates to a party’s obligations,
representations, warranties or other undertakings under this Agreement, the date
of receipt of a final executed copy of this Agreement, designated as an
execution copy, by the other party.
     1.12 “Field” shall mean the sale of the Licensed Product dispensed pursuant
to a prescription written by a licensed physician.
     1.13 “First Commercial Sale” means the first arms-length commercial sale by
River’s Edge or its Affiliates or Sublicensees of a Licensed Product to a Third
Party in any country in the Territory before or after the Effective Date (except
for sales of NIC 750 which are covered under the Settlement Agreement).

- 2 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     1.14 “Indemnitee” shall have the meaning assigned to such term in
Section 10.3.
     1.15 “Infringement” shall have the meaning assigned to such term in
Section 6.3.1.
     1.16 “Know-How” shall mean any and all formulae, processes, trade secrets,
technologies, know-how, inventions, improvements, discoveries and claims
(including confidential data and Confidential Information), whether patentable
or unpatentable, including, without limitation, synthesis, preparation, recovery
and purification processes and techniques, control methods and assays, chemical
data, toxicological and pharmacological data and techniques, clinical data,
medical uses, product forms and product formulations and specifications.
     1.17 “Licensed Product” shall mean any product or products containing
niacinamide, zinc, copper and folic acid, including without limitation, any
product that was, is, or may be listed in drug database services as
substitutable for, and/or listed in place of the product sold by DUSA under its
trademark, Nicomide® or which is covered under the claims of U.S. Patent
No. 6,979,468 entitled “Oral Composition and Method for the Treatment of
Inflammatory Cutaneous Disorders” (the “468 Patent”).
     1.18 “Net Revenues” shall mean, with respect to a Licensed Product, the
[C.I.], in an arms length transaction, by River’s Edge, [C.I.] and, as
applicable, [C.I.], to Third Parties, commencing with the First Commercial Sale,
[C.I.] the [C.I.] from such [C.I.] which are [C.I.] or [C.I.]:
(i) [C.I.] or [C.I.] for [C.I.] or [C.I.] of Licensed Products under [C.I.]
generally applicable, as modified from time to time, but for clarity, not
Licensed Product which is [C.I.] and cannot be [C.I.];
(ii) normal and customary [C.I.] and [C.I.] and [C.I.] (other than [C.I.] at the
time of invoicing which have been already been [C.I.] in the [C.I.] invoiced),
[C.I.] payments and [C.I.] under [C.I.] generally applicable, as modified from
time to time to [C.I.] or to [C.I.], [C.I.] and other [C.I.], including their
[C.I.], or to [C.I.]; provided, that where any such [C.I.] or [C.I.] for the
Licensed Product are based on [C.I.] to the [C.I.] of a [C.I.] in which the
Licensed Product is included (where such sales are permitted by law), the
applicable [C.I.] or [C.I.] for the Licensed Product in such [C.I.] arrangement
shall be based on the [C.I.] or [C.I.] of such [C.I.] of products and, further
provided, the Licensed Product shall not be [C.I.] for any reason including,
without limitation, to create or attract sales for other products sold or
distributed by River’s Edge;
(iii) any [C.I.] and other [C.I.]; and
(iv) [C.I.] with applicable law), and [C.I.] and [C.I.], and other [C.I.]
related to the [C.I.] (but not including [C.I.] against the [C.I.] derived from
such sale) of a Licensed Product.

- 3 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
“Net Revenues” shall also include the [C.I.] for the Licensed Product [C.I.] for
[C.I.] or where no [C.I.]. Net Revenues, as set forth in this definition, shall
be calculated in accordance with [C.I.] practices applied on a consistent basis.
     1.19 “Non-breaching Party” shall have the meaning assigned to such term in
Section 11.2.
     1.20 “Party” shall mean, as applicable, DUSA or River’s Edge and, when used
in the plural, shall mean and refer to both DUSA and River’s Edge.
     1.21 “Patent Rights” shall mean DUSA’s rights that it now owns, or has
acquired as of the Effective Date of this Agreement, in information, inventions
or discoveries encompassing the compositions or use of the Licensed Product
claimed in the patent listed on Exhibit 1 and any reissues, reexaminations, or
extensions thereof.
     1.22 “Sublicensee” shall mean a Third Party to which River’s Edge or its
Affiliates grant a sublicense in accordance with the provisions of
Section 2.1.1.
     1.23 “Term” shall have the meaning assigned to such term in Section 11.1.
     1.24 “Territory” shall mean the world.
     1.25 “Third Party” shall mean any person or entity who or which is neither
a Party nor an Affiliate of a Party.
     1.26 “United States” or “U.S.” shall mean The United States of America,
including its possessions, territories and commonwealths.
2. Grant of Rights.
     2.1 License Grant to River’s Edge.
          2.1.1 Subject to the terms and conditions of this Agreement, DUSA
hereby grants to River’s Edge and its Affiliates a limited, non-exclusive right
and license to the DUSA Technology, without the right to sublicense unless
expressly agreed to in writing by DUSA, to make, use, market, sell, and
distribute the Licensed Product in the Field in the Territory. For clarity, DUSA
has the right, by way of example, to grant non-exclusive licenses to other Third
Parties in order to settle potential future patent litigation.
          2.1.2 Except as expressly set forth in this Agreement, no license is
granted by DUSA under its rights in any DUSA Technology whatsoever for any
activities by River’s Edge that are outside the scope of the license grants in
Section 2.1.1, including, without limitation, the sale and marketing of
product(s) by any means and/or channels other than those currently utilized and
practiced by River’s

- 4 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
Edge (i.e. traditional pharmaceutical distribution channels — wholesalers,
retailers, data banks).
3. Consideration.
As consideration to DUSA for the license and other rights granted to River’s
Edge under this Agreement, River’s Edge shall pay to DUSA a share of all the
revenues received by River’s Edge with respect to the Licensed Product
calculated and paid on a [C.I.] basis on the terms stated in the Agreement and
as follows:
     [C.I.] of the amount [C.I.] the Cost of Goods is [C.I.] Net Revenues of the
Licensed Product.
4. Payments And Reports.
          4.1 Timing of Payments and Reports.
          4.1.1 Within [C.I.] after the end of each calendar month beginning
with July, 2008, River’s Edge shall deliver to DUSA a report, setting forth in a
reasonably detailed fashion the [C.I.] of the Licensed Product, [C.I.] during
the relevant [C.I.], and the calculation of the payment due thereon. Beginning
with the First Commercial Sale of Licensed Product and for each calendar month
thereafter during the Term payments shall be made to DUSA within [C.I.]
following the end of each such calendar month (together with a copy of the
report for the calendar month stated above). All other payments to be made under
this Agreement shall be made in accordance with the terms set forth in the
applicable Section(s) regarding such payments.
          4.1.2 Within [C.I.] following the end of each calendar year during the
Term, the Parties shall reconcile (true-up) any adjustments in the last payment
of each year for mathematical errors that are determined during any year end
review.
          4.2 Mode of Payment. All payments required under this Agreement shall
be made in U.S. Dollars, regardless of the country(ies) in which sales are made,
[C.I.] or [C.I.] of [C.I.] as directed by DUSA from time to time. For the
purposes of computing Net Revenues of Licensed Product sold in a currency other
than U.S. dollars, such currency shall be converted into U.S. dollars at an
exchange rate [C.I.] the [C.I.] of U.S. dollars published in the East Coast
Edition of The Wall Street Journal for the last business day of the applicable
calendar month. Such payments shall be [C.I.] of [C.I.].
          4.3 Sales Records. Commencing with the First Commercial Sale of a
Licensed Product, River’s Edge shall keep complete and accurate records
pertaining to the sale of Licensed Product sold under this Agreement for at
least [C.I.] after the calendar year in which the sale occurred in sufficient
detail to permit DUSA to confirm the accuracy of the amounts paid by River’s
Edge to DUSA hereunder.

- 5 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
          4.4 Audits.
          4.4.1 At the request [C.I.] of DUSA, River’s Edge shall permit DUSA,
[C.I.], at reasonable times and upon reasonable written notice, (but no more
often than [C.I.] calendar year unless (i) a deficiency of [C.I.] than [C.I.]
was determined by a prior audit, or (ii) an audit is [C.I.] to examine such
records as may be necessary for the sole purpose of verifying the calculation
and reporting of Net Revenues, Costs of Goods and the correctness of any payment
made under this Agreement. [C.I.] shall hold in confidence any confidential or
proprietary information of River’s Edge, except that [C.I.] to DUSA the fact of
[C.I.], the [C.I.] or [C.I.], and the degree thereof, including the [C.I.]. All
results of any such examination shall be made available to River’s Edge.
          4.4.2 In the event that any audit reveals [C.I.] of the amount that
[C.I.] by River’s Edge to DUSA in accordance with this Agreement, then [C.I.]
within [C.I.] after DUSA [C.I.]. Such [C.I.] from the [C.I.] until the [C.I.],
at the [C.I.] the [C.I.]in the East Coast Edition of The Wall Street Journal for
the date such [C.I.]. In addition, if the [C.I.] is [C.I.] of [C.I.], then
River’s Edge shall reimburse DUSA for the cost of the audit.
          4.4.3 In the event that River’s Edge [C.I.] determined under
Section 4.4.2, DUSA shall be entitled to file a Consent Judgment in the form and
in accordance with the terms of Section 11.2.2 and the First Amendment to the
Settlement Agreement.
          4.5 Taxes. In the event that River’s Edge is mandated under the laws
of a country to withhold any tax, tariff, levy or similar charge (“Taxes”) to
the tax or revenue authorities in such country in connection with any payment to
DUSA, such Taxes shall be [C.I.] so that [C.I.] under this Agreement. If for any
reason River’s Edge has [C.I.], and DUSA becomes obligated to [C.I.], then DUSA
shall [C.I.] River’s Edge for such Taxes and [C.I.] within [C.I.] in accordance
with Section 4.2 above. DUSA shall secure and promptly send to River’s Edge
[C.I.] or [C.I.] by DUSA for the benefit of River’s Edge. The Parties shall
cooperate reasonably with each other to ensure that [C.I.] by DUSA are [C.I.] to
the fullest extent permitted by law. [C.I.] shall be made, or a [C.I.] shall be
[C.I.], if River’s Edge furnishes a document from the appropriate tax
authorities to DUSA certifying that the payments are [C.I.] Taxes or subject to
[C.I.], according to the applicable convention for the avoidance of double
taxation. DUSA shall be responsible for DUSA’s income tax liability attributable
to royalty payments received by DUSA under this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
5. Manufacturing And Supply
          5.1 Commercial Supply. River’s Edge shall be responsible for
manufacture of the Licensed Product for use by River’s Edge or its Sublicensees.
          5.2 Disclosure of Know-How. The Parties will cooperate to ensure a
smooth and efficient disclosure of DUSA Know-How in order to facilitate the
manufacture of the Licensed Product.
6. Ownership; Patents.
          6.1 Ownership.
          6.1.1 DUSA shall retain all right, title and interest in and to the
DUSA Technology, subject to the license granted to River’s Edge pursuant to
Section 2.1.
          6.2 Patent Prosecution and Maintenance.
          6.2.1 DUSA shall have full responsibility for, and shall control the
preparation and prosecution of, and the maintenance of, all Patent Rights;
provided, however, DUSA shall have [C.I.] or [C.I.] such Patent Rights.
          6.2.2 If DUSA elects [C.I.] or [C.I.] any Patent Rights Covering the
Licensed Product, DUSA shall notify River’s Edge in writing in a timely manner
and River’s Edge may do so [C.I.]. In the event that River’s Edge elects to
proceed with any such filing, prosecution or maintenance, DUSA shall [C.I.] and
to such Patent Rights [C.I.], and, subject to Section 11.5, all of DUSA’s rights
in such Patent Rights [C.I.].
          6.2.3 Each Party agrees to cooperate with the other Party to execute
all lawful papers and instruments, to make all rightful oaths and declarations,
and to provide consultation and assistance as may be necessary in the
preparation, prosecution, maintenance and enforcement of all such patents. DUSA
specifically agrees to cooperate with River’s Edge should it choose to publicly
record its license interest in the Patent Rights.
          6.2.4 DUSA specifically and expressly [C.I.] that any claims in the
Patent Rights are [C.I.].
          6.3 Patent Enforcement.
          6.3.1 If either Party learns of an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
activity (an “Infringement”) by a Third Party with respect to the Licensed
Product,

- 7 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
such Party shall promptly notify the other Party in writing and shall promptly
provide such other Party with available evidence of such Infringement.
          6.3.2 DUSA shall have the first right, but not the duty, to institute,
prosecute, and control any action or proceeding with respect to an Infringement
based on any DUSA Technology. If DUSA (or its designee) does not secure actual
cessation of such infringement or institute an infringement proceeding against
an offending Third Party within thirty (30) days after a receipt of evidence of
the Infringement, River’s Edge shall have the right, but not the duty, to
institute, prosecute, and control any action or proceeding with respect to such
Infringement. The [C.I.] of any such action (including fees of attorneys and
other professionals) shall be [C.I.], or, if the Parties elect to cooperate in
instituting and maintaining such action, such [C.I.] shall be [C.I.]. Each Party
shall execute all necessary and proper documents, take such actions as shall be
appropriate to allow the other Party to institute, prosecute, and control such
Infringement actions and shall otherwise cooperate in the institution and
prosecution of such actions (including, without limitation, consenting to being
named as a nominal party thereto). Any award, damages or other monetary awards
recovered (whether by way of settlement or otherwise) shall be [C.I.] both
Parties for [C.I.] the Parties with respect to such action [C.I.] and, if after
[C.I.], they shall be [C.I.] as follows: (i) if DUSA has instituted and
maintained such action alone, DUSA shall be [C.I.]; (ii) if River’s Edge has
instituted and maintained such action alone, River’s Edge shall be [C.I.], but
[C.I.] as if such [C.I.]; or (iii) if the Parties have cooperated in instituting
and maintaining such action, the Parties shall allocate such remaining funds
between themselves [C.I.] of instituting and maintaining such action.
          6.4 Infringement Action by Third Parties. In the event of the
institution or threatened institution of any suit by a Third Party against
either Party for patent infringement involving the use, manufacture, sale, offer
for sale, distribution or marketing of the Licensed Product, the Party being
sued shall promptly notify the other Party in writing of such suit.
          6.4.1 If the suit alleges any claim for damages where the damages
could be based on DUSA’s use, manufacture, sale, offer for sale, distribution or
marketing of a Licensed Product prior to the Effective Date, each Party may
engage counsel of its choice and appear and represent its own interests in the
suit, at its own expense. If both Parties are not named as parties to the suit,
then the named Party will cooperate with the other Party to take whatever action
is appropriate in the circumstances to add the other as a party. River’s Edge
agrees to assist and cooperate with DUSA in the defense of any patent
infringement suit related to the Licensed Product in which River’s Edge is not
named and declines to participate in the defense.
          6.4.2 Unless otherwise covered in Sections 6.3.2 or 6.4.1, River’s
Edge shall defend any other patent infringement suit instituted by a Third Party
against River’s Edge involving the use, manufacture, sale, offer for sale,

- 8 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
distribution or marketing of the Licensed Product after the Effective Date,
[C.I.] and shall be responsible for [C.I.] as a result thereof. DUSA hereby
agrees to assist and cooperate with River’s Edge, at River’s Edge’s reasonable
request [C.I.], in the defense of any patent infringement suit related to the
Licensed Product (including, without limitation, consenting to being named as a
nominal party thereto).
          6.4.3 River’s Edge shall be [C.I.] for any [C.I.] in any patent
infringement suit attributable to the use, manufacture, sale, offer for sale,
distribution or marketing of the Licensed Product after the Effective Date, and
DUSA shall be [C.I.] for any [C.I.] and any patent infringement suit
attributable to the use, manufacture, sale, offer for sale, distribution or
marketing of product Covered by a Third Party’s patent.
          6.4.4 The initiation or pendency of any action covered by this
Section 6.4 will not excuse River’s Edge from [C.I.] to DUSA pursuant to this
Agreement.
          6.5 Product Marking. River’s Edge agrees to mark all Licensed Products
in accordance with 35 U.S.C. 287.
7. Regulatory Matters.
          7.1 Adverse Reaction Reporting. River’s Edge shall be responsible to
report to any applicable regulatory authority any adverse drug experience in
connection with the sale and use of any Licensed Product manufactured by or for
River’s Edge (which shall include, for the avoidance of doubt, any adverse drug
experience in connection with the separate use of the active ingredients and
additives incorporated into the Licensed Product), including the incidence or
severity thereof, associated with non-clinical toxicity studies, clinical uses,
studies, investigations or tests, whether or not determined to be attributable
to the Licensed Product. DUSA shall be responsible to report to any applicable
regulatory authority any adverse drug experience in connection with the sale and
use of the batches of Nicomide® manufactured for DUSA (which shall include, for
the avoidance of doubt, any adverse drug experience in connection with the
separate use of the active ingredients and additives incorporated into such
product), including the incidence or severity thereof, associated with
non-clinical toxicity studies, clinical uses, studies, investigations or tests,
whether or not determined to be attributable to Nicomide.
          7.2 Recall; Withdrawal. In the event that any Licensed Product should
be alleged or proven not to meet the specifications or other mandatory standards
for the Licensed Product in a country or legal jurisdiction in the applicable
Territory, River’s Edge shall [C.I.] with any recall, or with respect to
detaining or retaining the Licensed Product (voluntarily or by order of a
Regulatory Authority). The [C.I.] will not in any way impact the [C.I.] under
the terms of this Agreement except pursuant to Section 11.4 below.
          7.3 Regulatory Obligations. DUSA hereby transfers all regulatory
obligations, including pharmacovigilance obligations, to River’s Edge on the
date of First Commercial Sale

- 9 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
and River’s Edge shall be solely responsible for all regulatory activities in
connection with the Licensed Product. River’s Edge shall [C.I.] associated with
[C.I.] including, without limitation, any [C.I.] of River’s Edge or Third
Parties which must be [C.I.] used in the manufacture of Licensed Product by or
on behalf of River’s Edge. River’s Edge shall list the Licensed Product on the
drug listing maintained by the United States Food and Drug Administration under
its labeller code (or the code of its manufacturer) before the next batch of a
respective Licensed Product is manufactured and will use that number on all
future production of the Licensed Products. River’s Edge hereby acknowledges
that DUSA has disclosed to River’s Edge the regulatory status of the Licensed
Product as an unapproved marketed product, and that DUSA has directed River’s
Edge to review the publicly available Warning Letters issued by the U.S. Food
and Drug Administration regarding Nicomide®.
8. REPRESENTATIONS, WARRANTIES AND OTHER ACKNOWLEDGEMENTS.
          8.1 Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party, as of the Execution Date, that:
          8.1.1 such Party: (i) is an organized business entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is formed; and (ii) has the power and authority and the legal right to
own and operate its property and assets, to lease the property and assets it
operates under lease, and to carry on its business as it is now being conducted;
and
          8.1.2 such Party: (i) has, as an organized business entity, the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder; and (ii) has taken all necessary governance action on
its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. The Agreement has been duly executed
and delivered on behalf of such Party, and constitutes a legal, valid, binding
obligation, enforceable against such Party in accordance with its terms except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors’ rights
generally and subject to the general principles of equity (regardless of whether
enforcement is sought in a court of law or equity).
          8.2 Disclaimer Regarding [C.I.]. Other than as set forth in this
Section 8, DUSA hereby expressly disclaims any representation or warranty as to
the [C.I.] of [C.I.] contained in the [C.I.], the [C.I.] or other [C.I.] right
or the prospects or likelihood of [C.I.] of a Licensed Product.
          8.3 Representations, Warranties and Covenants of River’s Edge. River’s
Edge hereby represents, warrants and covenants to DUSA, as of the Execution
Date, that:
          8.3.1 Except as otherwise specified, at all times during theTerm, that
River’s Edge is committed to the commercialization of the Licensed Product in
accordance with its obligations under in this Agreement and will make diligent

- 10 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
efforts, but in no case less than commercially reasonable efforts, to [C.I.] and
[C.I.] the Licensed Product during the Term.
          8.3.2 River’s Edge represents and warrants to DUSA that it is not
aware of any pending or threatened litigation or action (i) which would impact
its ability (A) to manufacture or have the Licensed Product manufactured on its
behalf, or (B) market the Licensed Product in the manner contemplated by this
Agreement; or (ii) which alleges that River’s Edge interfered with the
contractual relationship of any Third Party in connection with the manufacture
of a product that could be substituted for Nicomide®.
          8.4 Representations and Warranties of DUSA. DUSA hereby represents and
warrants to River’s Edge, as of the Execution Date, that:
          8.4.1 To its knowledge, there is no threatened or pending litigation
alleging that the Licensed Product infringes any patent rights of any Third
Party. DUSA further represents and warrants that to its knowledge, it has not
received any communications, verbal or written in any form, alleging that the
Licensed Product infringes any patent or other intellectual property rights of
any Third Party. DUSA further represents that to its knowledge, it does not know
of any reasonable claim that could be brought alleging that the Licensed Product
infringes the intellectual property rights of any Third Party. DUSA further
represents and warrants that to its knowledge it has not received any
communication, verbal or written, offering or inviting DUSA to negotiate a
license to any patents rights owned by any Third Party and related to the
Licensed Product.
          8.4.2 That the rights granted to River’s Edge in this Agreement have
not previously been granted to any other Party.
          8.5 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE, OR
NON-INFRINGEMENT.
9. Publication; Confidentiality.
          9.1 Publication.
          9.1.1 Except as expressly provided in this Section 9, each Party
agrees not to make any public announcement or disclosure (including, without
limitation, any press release, summary or question and answer script or informal
statement to any Third Party) of the terms of this Agreement or Amendment to the
Settlement Agreement, without first obtaining the written approval of the other
Party which approval shall not be unreasonably withheld, conditioned, or
delayed,

- 11 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
and agreement upon the nature and text of such public announcement or
disclosure, which approval shall not be unreasonably withheld or delayed.
          9.1.2 Each Party agrees that it shall cooperate fully with the other
with respect to all disclosures regarding this Agreement and the First Amendment
to the Settlement Agreement required under applicable laws and regulations to
the United States Securities and Exchange Commission and any other comparable
governmental or regulatory agencies.
          9.1.3 In addition, each Party agrees not to disclose, under any
circumstances except as set forth in this Section 9 or as otherwise required by
law, the terms of this Agreement or the First Amendment to the Settlement
Agreement, to any Third Party other than to professional advisors and financing
sources, and in that case, only under confidentiality terms at least as
stringent in all material respects as this Section 9.
          9.2 Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, [C.I.] and [C.I.], a receiving Party shall keep, and shall ensure that its
Affiliates, and their officers, directors, employees and agents, keep,
completely confidential and shall not publish or otherwise disclose and shall
not use for any purpose: (i) any information furnished to it by the disclosing
Party; or (ii) developed under or in connection with this Agreement by either
Party; except in each of subclause (i) and (ii) to the extent that it can be
established by the receiving Party by competent written proof that such
information: (A) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the disclosing
Party; (B) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party; (C) became
generally available to the public or was otherwise part of the public domain
after its disclosure hereunder and other than through any act or omission of the
receiving Party in breach of this Agreement; or (D) was disclosed to the
receiving Party, other than under an obligation of confidentiality, by a Third
Party who had no obligation to the disclosing Party not to disclose such
information to others (all such information to which none of the foregoing
exceptions applies, “Confidential Information”).
          9.3 Exceptions to Obligation. The restrictions contained in
Section 9.2 shall not apply to Confidential Information that: (i) is provided by
the receiving Party to Third Parties under confidentiality agreements having
provisions at least as stringent as those in this Agreement, for [C.I.] and to
Third Parties who are [C.I.] or other [C.I.] hereunder with respect to any of
the subject matter of this Agreement; (ii) is otherwise required to be disclosed
in compliance with applicable laws or regulations (including, without limitation
and for the avoidance of doubt, the requirements of the U.S. Securities and
Exchange Commission, Nasdaq or any other stock exchange on which securities
issued by a Party are traded) or order by a court or other regulatory body
having competent jurisdiction; provided, that, if a Party is required to make
any such disclosure of the other Party’s Confidential Information such Party
will give reasonable advance written notice to the disclosing Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its best efforts to

- 12 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
secure confidential treatment of such Confidential Information required to be
disclosed; or (iii) was developed by the receiving Party independent of any
disclosure received under this Agreement.
          9.4 Limitations on Use. Each Party shall use any Confidential
Information obtained by such Party from the other Party, its Affiliates, or its
Sublicensees, pursuant to this Agreement or otherwise, solely in connection with
the activities or transactions contemplated hereby or expressly permitted
hereunder.
          9.5 Remedies. Each Party shall be entitled, in addition to any other
right or remedy it may have, at law or in equity, to an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party
from any violation or threatened violation of this Section 9.
10. Indemnification; Insurance.
          10.1 By River’s Edge. River’s Edge shall indemnify, defend and hold
harmless DUSA and [C.I.], from and against any and all claims, demands,
liabilities, damages, losses, costs and expenses (including the reasonable fees
of attorneys and other professionals) arising out of any claims or suits brought
by a Third Party that assert, arise out of or result from any or all of the
following:
          10.1.1 the [C.I.] or [C.I.] or [C.I.] of River’s Edge, its [C.I.]
and/or their [C.I.], in connection with the activities contemplated under this
Agreement, including, without limitation, the [C.I.] of River’s Edge or its
[C.I.] or its [C.I.] with respect to the Licensed Product ;
          10.1.2 any [C.I.] or [C.I.] of any Licensed Product or any [C.I.] of
[C.I.] or [C.I.] relating to or arising out of any [C.I.] of a Licensed Product
by River’s Edge after the Effective Date;
          10.1.3 any [C.I.] (other than [C.I.] by governmental agencies)
whatsoever relating to or arising out of the [C.I.] or [C.I.] activities of
River’s Edge or its [C.I.] or its [C.I.] with respect to the Licensed Product,
including without limitation any [C.I.];
          10.1.4 any breach of any representation or warranty made by River’s
Edge pursuant to Sections 8.1 or 8.3; or
          10.1.5 any claims that may be brought or asserted against DUSA in
either the [C.I.] or in any subsequently filed litigations that are related to
the facts that have given rise to those litigations, except that DUSA shall not
be entitled to indemnification from River’s Edge should it be conclusively
established that DUSA was independently negligent or engaged in independent
wrongful conduct and DUSA will immediately reimburse River’s Edge for the costs
incurred by River’s Edge in the defense of DUSA.

- 13 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
          10.2 By DUSA. DUSA shall indemnify, defend and hold harmless River’s
Edge, [C.I.], from and against any and all [C.I.] and [C.I.] arising out of any
claims or suits brought by a Third Party that assert, arise out of or result
from any or all of the following:
          10.2.1 [C.I.] or [C.I.] acts or omissions of DUSA or its [C.I.], and
their respective [C.I.] and [C.I.], in connection with the activities
contemplated under this Agreement;
          10.2.2 any [C.I.] (but, for clarity, not the Licensed Product) or any
[C.I.] of [C.I.] [C.I.] or [C.I.] relating to or arising out of any [C.I.] of
Nicomide by DUSA;
          10.2.3 [C.I.] whatsoever relating to or arising out of the [C.I.] or
[C.I.] of DUSA or its [C.I.] with respect to Nicomide, including without
limitation any [C.I.] (but, for clarity, not the Licensed Product); or
          10.2.4 any breach of any representation or warranty made by DUSA
pursuant to Sections 8.1 or 8.2.
          10.3 Notice. Any party to this Agreement that seeks a defense and/or
indemnification under this Section 10 (the “Indemnitee”) shall notify the
indemnifying Party (the “Indemnitor”) of any Claim for which the Indemnitee
seeks a defense and/or indemnification, and the Indemnitor shall assume the
defense thereof whether or not such Third Party claim is rightfully brought;
provided, however, that Indemnitee shall have the right to select its own
counsel [C.I.] if (a) Indemnitor does not assume the defense once tendered or
(b) the representation of such Indemnitee by the counsel retained by the
Indemnitor would be inappropriate due to an actual conflict or the potential for
differing interests between such Indemnitee and any other person represented by
such counsel in such proceedings. In the event that the Indemnitee is entitled
to a defense and/or indemnification under Section 10.1 or 10.2 and is seeking
same from the Indemnitor, such Indemnitee shall inform the Indemnitor of the
claim as soon as reasonably practicable after such Indemnitee receives notice of
such claim, shall permit the indemnifying Party to assume direction and control
of the defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any obligation on the Indemnitee or the other Party) and shall cooperate
as requested [C.I.] in the defense of the claim. The failure to deliver notice
to the Indemnitor within a reasonable time after the commencement of any such
action shall only relieve such Indemnitor of any liability to the Indemnitee
under this Section 10 if the failure to provide such notice is found to have
been prejudicial to Indemnitor’s ability to defend such action,
          10.4 Complete Indemnification. As the Parties intend complete
indemnification, [C.I.], including without limitation, [C.I.] and [C.I.] by an
Indemnitee in connection with enforcement of Sections 10.1 and 10.2 shall also
[C.I.].

- 14 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
          10.5 Insurance. Each Party shall maintain, and shall require its
[C.I.] and [C.I.] hereunder to maintain, a [C.I.] and [C.I.] program on terms
customary in the pharmaceutical industry covering all activities and obligations
of it, and, as the case may be, its [C.I.], hereunder, or other programs with
comparable coverage, [C.I.] and [C.I.] the [C.I.] or [C.I.] of this Agreement
during (i) the period that any Licensed Product or Nicomide is being
commercially distributed or sold by the respective Party, its Affiliates or
Sublicensees, and (ii) a commercially reasonable period thereafter.
11. Term; Termination.
          11.1 Term. This Agreement shall become effective as of the Effective
Date (and with respect to Paragraphs 3 and 4, the date of First Commercial Sale,
if such date is earlier than the Effective Date) and, unless earlier terminated
pursuant to any other provisions of this Section 11, shall be effective for an
initial term of twelve (12) months following the Effective Date; provided,
however, that [C.I.] relating to the Nicomide® brand product, then the initial
term shall [C.I.], and in either case, thereafter may be automatically renewed
for consecutive periods of twelve (12) months at DUSA’s sole option (the
“Term”). In the event that DUSA [C.I.] this Agreement, DUSA shall provide
River’s Edge with written notice of such intent a [C.I.] or any renewal term
hereof.
          11.2 Termination for Cause. Either Party (the “Non-breaching Party”)
may terminate this Agreement, without prejudice to any other remedies available
to it at law or in equity, in the event the other Party (the “Breaching Party”)
shall have materially breached or defaulted in the performance of any of its
material obligations hereunder and such breach or default shall have continued
for [C.I.] thereof was provided to the Breaching Party by the Non-breaching
Party (or, if such breach or default cannot be cured within such [C.I.] period,
if the Breaching Party does not commence and diligently continue actions to cure
such breach or default during such [C.I.]. Any such termination under this
Section 11.2 shall become effective at the end of such [C.I.] period unless the
Breaching Party has cured any such noticed breach(es) or default(s) prior to the
expiration of such [C.I.] period (or, if such breach(es) or default(s) cannot be
cured within such [C.I.] period, if the Breaching Party has commenced and
diligently continued actions to cure such breach(es) or default(s)). The right
of either Party to terminate this Agreement as provided in this Section 11.2
shall not be affected in any way by its waiver or failure to take action with
respect to any previous breach or default.
          11.2.1 In the event River’s Edge fails to pay to DUSA the amount
reported by River’s Edge under Sections 4.1.1 and/or 4.1.2, DUSA shall be
entitled to file the consent judgment provided for in Paragraph 5 of the
Settlement Agreement and Mutual Release contained in the Settlement Documents.
          11.2.2 Any dispute over the [C.I.] under Section 4.4 shall be resolved
by submission [C.I.], to be selected by the Parties. Such [C.I.] may be
commenced by River’s Edge by notice to DUSA within [C.I.] of receipt of written
notice from DUSA that [C.I.] and which shall include River’s Edge’s suggested
independent neutral [C.I.]. The [C.I.] must be [C.I.], and must hold [C.I.]. If
the

- 15 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
parties cannot agree, the [C.I.] will be chosen by [C.I.] upon request of any
Party. Within [C.I.] of selection of the [C.I.], each Party shall submit a
statement of its position to the [C.I.], with any supporting evidence. [C.I.]
after submission of the opening statements, each Party may submit a reply to the
other’s statement. The [C.I.] shall announce a decision within [C.I.]s of the
date for submission of reply statements. If the [C.I.] confirms a previous audit
by DUSA, then the [C.I.] shall be [C.I.]. If the [C.I.] determines that DUSA’s
audit was erroneous by more than [C.I.], then DUSA shall [C.I.] of the [C.I.].
In all other cases, the Parties shall [C.I.]. In the event that River’s Edge
fails [C.I.] following the decision by the [C.I.], DUSA shall be entitled to
file the consent judgment provided for in Paragraph 5 of the Settlement
Agreement and Mutual Release contained in the Settlement Documents.
          11.3 Termination for Challenges. In the event that River’s Edge or any
of its [C.I.] or [C.I.] make any request for, or file a declaration of, or
undertake any action involving, any interference, opposition, challenges as to
ownership, assertions of invalidity or unenforceability, revocation or
reexamination relating to any DUSA Technology before any court, agency or other
tribunal, then DUSA shall have the right to immediately terminate this Agreement
by sending written notice of such termination to River’s Edge.
          11.4 Cessation of Marketing. If River’s Edge ceases to sell or offer
for sale the Licensed Product [C.I.], either party shall have the right to
terminate this Agreement on [C.I.] prior written notice; provided, however, that
the Parties shall agree to meet within such [C.I.] period and discuss in good
faith [C.I.] under Section 3 (which may be held by River’s Edge until such
meeting) should be made for sales from the date of the decision to cease such
sales or offers for sales until the time that [C.I.] under the terms of this
Agreement. In no event will the [C.I.] hereunder, if any, [C.I.] being held by
River’s Edge.
          11.5 Effect of Expiration or Termination. If this Agreement is
terminated in its entirety by DUSA pursuant to Section 11.2, Section 11.3 or
Section 11.4, in addition to any other remedies available at law or in equity:
(i) all licenses and rights granted by DUSA to River’s Edge under this Agreement
shall terminate; (ii) at River’s Edge’s expense, River’s Edge shall promptly:
return to DUSA all relevant records and materials in River’s Edge’s possession
or control containing DUSA’s Confidential Information (provided that River’s
Edge may keep one (1) copy of such Confidential Information for archival
purposes only); (iii) to the extent River’s Edge owns or holds any right, title
and interest in any trademarks, trade names, and logos under which a Licensed
Product has been or is being marketed or sold in the Territory, River’s Edge
shall retain all such rights; and (iv) all sublicenses granted by River’s Edge
under this Agreement shall continue in full force and effect in accordance with
the terms and conditions of the respective sublicense agreements, and River’s
Edge will assign to DUSA all such sublicense agreements.
          11.6 Accrued Rights; Surviving Obligations.

- 16 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
          11.6.1 Termination, relinquishment or expiration of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such termination, relinquishment or expiration
including, without limitation, any payment obligations under Section 4 and any
and all damages arising from any breach hereunder.
          11.6.2 In addition to the provisions of this Agreement which expressly
survive as set forth elsewhere in this Agreement, all of the Parties’ rights and
obligations under, and/or the provisions contained in, Sections 1, 3, 5, 6.4, 7
(provided that DUSA shall be responsible for regulatory obligations relating to
any product it may sell after the expiration, termination, or relinquishment of
this Agreement), 9, 10, 11.4, 11.5, 13.3, 13.5, 13.6, 13.8, 13.11, 13.13, 13.15.
shall survive the expiration, termination, or relinquishment of this Agreement.
          11.7 Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any Section of this Agreement are and shall
otherwise be deemed to be for purposes of section 365(n) of Title 11, of the
United States Code (the “Bankruptcy Code”) licenses of rights to “intellectual
property” as defined in section 101(56) of the Bankruptcy Code. The Parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code. Upon the bankruptcy of any Party, the non-bankrupt
Party shall further be entitled to a complete duplicate of, or complete access
to, any such intellectual property, and such, if not already in its possession,
shall be promptly delivered to the non-bankrupt Party, unless the bankrupt Party
elects to continue, and continues, to perform all of its obligations under this
Agreement.
12. Force Majeure.
Any delay in the performance of any of the duties or obligations of either Party
hereto (except the payment of money due hereunder) shall not be considered a
breach of this Agreement, and the time required for performance shall be
extended for a period equal to the period of such delay, if such delay has been
caused by or is the result of acts of God; acts of public enemy; insurrections;
riots; injunctions; embargoes; labor disputes, including strikes, lockouts, job
actions, or boycotts; fires; explosions; earthquakes; floods; shortages of
energy; governmental prohibition or restriction; or other unforeseeable causes
beyond the reasonable control and without the fault or negligence of the Party
so affected. The Party so affected shall give prompt notice to the other Party
of such cause, and shall take whatever reasonable steps are necessary to relieve
the effect of such cause as rapidly as reasonably possible.
13. Miscellaneous.
          13.1 Relationship of Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a [C.I.] or [C.I.] between the Parties. No Party
shall incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided herein.
          13.2 Assignment. Except pursuant to a [C.I.] permitted under this
Agreement, neither Party shall be entitled to assign its rights or delegate its
obligations hereunder without the

- 17 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
express written consent of the other Party hereto, except that each Party may
assign its rights and transfer its duties hereunder without such consent to any
assignee of all or substantially all of its business (or that portion thereof to
which this Agreement relates) or in the event of such Party’s merger,
consolidation or involvement in a similar transaction. No assignment and
transfer shall be valid or effective unless done in accordance with this Section
13.2 and unless and until the assignee/transferee shall agree in writing to be
bound by the provisions of this Agreement.
          13.3 Books and Records. Any books and records to be maintained under
this Agreement by a Party shall be maintained in accordance with pharmaceutical
industry standards.
          13.4 Further Actions. Each Party shall execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
          13.5 Notice. Any notice or request required or permitted to be given
under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:

         
 
  If to DUSA:   With a copy to:
 
  DUSA Pharmaceuticals, Inc.   Reed Smith LLP
 
  25 Upton Drive   Princeton Forrestal Village
 
  Wilmington, Massachusetts 01887   136 Main Street, Suite 250
 
  Attention: President & CEO   Princeton, New Jersey 08540
 
  Tel: 978-657-7500   Attention: Nanette W. Mantell, Esq.
 
  Fax: 978-909-1016   Tel: 609-987-0050
 
      Fax: 609-951-0824
 
       
 
  If to River’s Edge:   With a copy to:
 
  River's Edge Pharmaceuticals, LLC   Baker, Donelson, Bearman,
 
  5400 Laurel Springs Parkway   Caldwell & Berkowitz, PC
 
  Building 504   Suite 1600, Monarch Plaza
 
  Suwanee, Georgia 30024   3414 Peachtree Road, N.E.
 
  Attention: Brendan Murphy   Atlanta, Georgia 30326
 
  Tel: 770-886-3417   Attention: Robert Brazier, Esq.
 
  Fax: 770-886-3917   Tel: (404) 221-6506
 
      Fax: (404) 221-6501

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. With respect to notices given pursuant to
this Section 13.5: (i) if delivered personally or by facsimile

- 18 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given; (ii) if sent by overnight express courier service,
the date of delivery shall be deemed to be the next business day after such
notice or request was deposited with such service; and (iii) if sent by
certified mail, the date of delivery shall be deemed to be the third business
day after such notice or request was deposited with the U.S. Postal Service.
     13.6 Use of Name. Except as otherwise provided herein, neither Party shall
have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logo of the
other Party for any purpose in connection with the performance of this
Agreement.
     13.7 Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition. No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a continuing waiver of such condition or term or of another
condition or term.
     13.8 Compliance with Law. Nothing in this Agreement shall be deemed to
permit River’s Edge to [C.I.] or otherwise [C.I.] any Licensed Product sold
under this Agreement without compliance with applicable laws.
     13.9 Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any jurisdiction, the Parties shall negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
     13.10 Amendment. No amendment, modification or supplement of any provisions
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.
     13.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the [C.I.], without regard to conflict of law
principles. The parties expressly consent to the exclusive jurisdiction of the
[C.I.] or [C.I.] courts of the [C.I.] as may be appropriate with respect to any
and all matters that relate in any way or arise from or under the terms of this
Agreement.
     13.12 Entire Agreement. This Agreement, together with the Exhibits hereto,
as updated, and the Amendment to the Settlement Agreement and Mutual Release
signed concurrently herewith, sets forth the entire agreement and understanding
between the Parties as to the subject matter hereof and merges all prior
discussions and negotiations between them, and neither of the Parties shall be
bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein or as

- 19 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
duly set forth on or subsequent to the date hereof in writing and signed by a
proper and duly authorized officer or representative of the Party to be bound.
     13.13 Parties in Interest. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties hereto and their respective permitted successors and assigns.
     13.14 Descriptive Headings. The descriptive headings of this Agreement are
for convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
     13.15 Construction of Agreement. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.
     13.16 Counterparts. This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures shall be treated as original signatures.
*  *  *

- 20 -



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[C.I.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed by its duly authorized representative as of the date first above
written.

            DUSA PHARMACEUTICALS, INC.
      By:   /s/ William F. O’Dell       Name:  William F. O’Dell       Title:  
EXEC. V P SALES & MARKETING       Date: August 12, 2008  

            RIVER’S EDGE PHARMACEUTICALS, LLC
      By:   /s/ Brendan Murphy       Name:   Brendan Murphy       Title:  
PRESIDENT       Date: August 12, 2008    

- 21 -



--------------------------------------------------------------------------------



 



Exhibit 1.
Patent Rights

          Reference No.   Filing Date/Status   Title
U.S. Patent No. 6,979,468
  Issued   Oral Composition and Method for the Treatment of Inflammatory
Cutaneous Disorders

